DETAILED ACTION
Introduction
Claims 1, 2, and 4-7 have been examined in this application. Claims 1 and 4 are amended. Claims 2 and 5-7 are as previously presented. Claim 3 is cancelled. This is a non-final office action in response to the arguments and amendments filed 8/23/2021 and request for continued examination filed 11/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201710320573 filed in China on 05/09/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 8/23/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(a) and 112(b) (presented on p. 5-7 under the headings “Rejection under AIA  35 U.S.C. § 112(a)” and “Rejection under AIA  35 U.S.C. § 112(b)”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-14 under the heading “Rejection under AIA  35 U.S.C. § 103”), the arguments are partially persuasive. 
The arguments (p. 9) state that the reference US2018/0056988A1 (Heil, Jr.) teaches away from the limitations labeled (i) through (iv) (on p. 8 of the arguments) because Heil, Jr. is directed to directing a vehicle out of a garage and addresses situations wherein the garage door is not already open. However, the combination of art in the present rejection is such that the vehicle of Heil, Jr. (which discloses a maneuver out of a park area) is modified to have an additional function to be able to perform a maneuver into a park area (see the complete mapping in the rejections under 103 below). That is, the combination of art is such that the vehicle hardware in Heil, Jr. is modified to perform additional, new, functions. This combination does not destroy any functionality present in Heil, Jr., and Heil, Jr. does not 
The arguments (p. 11-12) further state that US2015/0084750A1 (Fitzgibbon) does not remedy inadequacies of Heil, Jr. regarding the limitations (i) – (iv). The office respectfully disagrees (it is noted that Heil, Jr. does disclose the limitations labeled (i) and (ii) but does not explicitly recite the limitations labeled (iii) and (iv)). The arguments state that the LDD 102 of Fitzgibbon was equated to the automatic parking unit, however this is not accurate regarding the mapping presented in the final rejection mailed 6/26/2021 or in the present rejection under 103. Rather, the LDD 102 in Fitzgibbon is mapped to the electronic control module, and the art of Fitzgibbon is additionally relied upon to teach a particular maneuver of a vehicle into a park area, as well as the function of computing the appropriate time. The primary reference of Heil, Jr. however is what is relied upon for the element of the automatic driving unit, such that the combination of references reads on the limitations, as Heil, Jr. provides the automatic parking unit for performing maneuvers while Fitzgibbon teaches a maneuver synchronized with the transmitting of a signal to operate an access system and the computing of the appropriate time. The arguments (p. 11) also state that Fitzgibbon does not compute an appropriate time because it relies on pre-programmed thresholds. However, the pre-programmed thresholds are not mapped to the “appropriate time” and instead are the “amount of time needed to operate the access system.” The office maintains that the appropriate time is computed by Fitzgibbon because in [0039] the moment in time when the gate or garage door signal is determined in real-time during the maneuver (a computing of the appropriate moment in time) and takes into account the amount of time (the pre-programmed 45 second or 90 second threshold). Thus, the arguments are not persuasive.
The arguments (p. 10-12) regarding US2018/0194344A1 (Wang et al.) and the previous combination of Heil, Jr., Fitzgibbon, and Wang et al. are persuasive. Therefore, the previous rejection is Heil, Jr. and Fitzgibbon, a new grounds of rejection is made using the previously relied upon art of Heil, Jr., Fitzgibbon, and US2018/0154777A1 (Hall et al.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the claim recites the limitation “wherein the automatic parking unit computes an appropriate time to operate the access system, taking into account an amount of time needed to operate the access system.” The disclosure as originally filed (see specification p. 4 ln, 24-31 and p. 7, ln. 1-5) recites the same language but does not provide any additional explanation regarding what the phrase “taking into account” means (see also the rejection of Claim 1 under 112(b) below). The claim therefore is described with functional language (the computing) which specifies a desired result 
Claims 2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “wherein the automatic parking unit computes an appropriate time to operate the access system, taking into account an amount of time needed to operate the access system” renders the claim indefinite. Particularly, it is not clear what it means to compute a time by “taking into account” something else. Merriam-Webster defines “take into account” as “to give consideration to,” however it is unclear how giving consideration actually occurs and is unclear if, for example, the amount of time needed to operate the access system is an input in some equation or calculation of the appropriate time, or alternatively whether the amount of time must meet some 
Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0056988A1 (Heil, Jr.) in view of Publication US2015/0084750A1 (Fitzgibbon).

Regarding Claim 1, Heil, Jr. discloses an onboard automatic parking system of a vehicle (see e.g. Claim 1, vehicle comprising autonomy unit) comprising:
an automatic parking unit (see Figure 2 and [0023], the automatic parking unit corresponding to the ECUs 204 and sensors 202) comprising:
a sensor that acquires data related to an environment of the vehicle (see [0027] the sensors acquiring data related to the vehicle exterior); and
a control circuit that controls a maneuver of the vehicle in or out of a park area (see [0028] the ECUs control brake, throttle, and transmission under control of the autonomy unit 112, and [0021], the autonomy unit 112 controlling a maneuver such that the tailpipe of the vehicle is outside the garage. I.e. a maneuver of a vehicle at least partially out of a park area. Examiner's note: since the claim uses the phrase "in or out," only one of the recited alternatives is necessary in the prior art to read on this claim.);
a radio communication circuit that sends a wireless instruction that operates an access system of the park area (see Figure 2, [0016] on-board garage door opener (OBGDO), part of on-board communications platform 104, for wireless operation of a garage door, operating at e.g. 300 to 400 MHz, and see supporting reference “Wikipedia – Radio Frequency” p. 3, the range included in the radio frequency band);
 (see Figure 1A and [0019] a key fob 120 operated by a human user) that sends a first given instruction to the radio communication circuit via a bus (see [0019] key fob providing a start signal to remote starter system 102, see Figure 2, remote starter, autonomy unit 112, and communications platform 104 connected over the vehicle data bus, and [0020], in response to the start signal, remote starter system 102 causing autonomy unit 112 to send an open signal to the garage door controller 116 via the on-board garage door opener. In other words, the key fob (human machine interface) is used for sending the open signal (the first given instruction) to the OBGDO (the communications circuit) via the bus and via the autonomy unit 112), the radio communication circuit sending said wireless instruction upon receiving the first given instruction (see [0020], the autonomy unit may send an open signal via the OBGDO. I.e. an instruction sent from the autonomy unit to the OBGDO causes the wireless instruction to be sent), wherein the human machine interface comprises a button or a touch screen (see [0012] the fob is a wireless access device which may include a button or touch screen. Examiner's note: since the claim uses the phrase "a button or a touch screen," only one of the recited alternatives is necessary in the prior art to read on this claim.); and
an electronic control module connected to said bus (see Figure 2, [0018] autonomy unit 112 connected to the vehicle data bus), wherein the electronic control module commands said automatic parking unit to control vehicle maneuvers (see Figure 2, [0012] the vehicle can be an autonomous vehicle, without direct user input).


As above, Heil, Jr. discloses wherein the electronic control module commands said automatic parking unit to control vehicle maneuvers (see Figure 2, [0012] the vehicle can be an autonomous vehicle, without direct user input, using autonomy unit 112 (electronic control module) commanding the ECUs 204 (part of automatic parking unit)).

Heil, Jr. does not explicitly recite wherein the electronic control module simultaneously commands said automatic parking unit to control said maneuver while sending a second given instruction to the radio communication circuit on said bus to operate the access system, 
wherein the automatic parking unit computes an appropriate time to operate the access system, taking into account an amount of time needed to operate the access system, such that a transmission of the wireless instruction is synchronized with the maneuver, and
wherein the automatic parking unit communicates the appropriate time to the electronic control module.

However, Fitzgibbon teaches a vehicle which performs a maneuver of the vehicle in or out of a park area (see [0003, 0039], the vehicle performing a maneuver to a destination to a garage (in to a park area)),
wherein the electronic control module (see (see [0023, 0026] location determination device LDD 102 as a vehicular navigation unit) simultaneously to the maneuver commands sending a second given instruction to the radio communication circuit to operate the access system (see [0039], the LDD determines the need to initiate a gate opening or garage door opening while traveling to the destination (i.e. simultaneous to the maneuver) and causes a command to begin opening the gate or garage door, [0048] using radio), 
wherein a processor computes an appropriate time to operate the access system, taking into account an amount of time needed to operate the access system (see [0039], the LDD determines the point in time to cause the command to initiate a gate opening (90 seconds from the destination) or garage door opening (45 seconds from the destination) based on the amount of time (45 or 90 seconds) which [0054] is the amount of time needed to fully implement (operate) the access system (gate or garage door)), such that a transmission of the wireless instruction is synchronized with the maneuver (see [0039] the transmission occurring during the maneuver to the destination)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the autonomous vehicle of Heil, Jr. to perform maneuvers into a parking area and provide the functionality to effect appliances simultaneous with a maneuver, as is taught by Fitzgibbon, resulting in the vehicle performing an automatic maneuver into a parking space which is synchronized with the transmission of the wireless instruction, with the motivation of enhancing the robustness of the system to provide additional types of maneuvers and increasing user convenience and luxury (see Fitzgibbon [0039]).

Heil, Jr. does not explicitly recite 
wherein the automatic parking unit computes an appropriate time… and,
wherein the automatic parking unit communicates the appropriate time to the electronic control module.

In other words, Heil, Jr. discloses all of the recited hardware in the claim and Fitzgibbon teaches the function to compute the appropriate time. The prior art merely does not explicitly recite the scenario wherein the automatic parking unit determines the appropriate time and communicates the appropriate time to the electronic control module.

However, to perform any processor-based functions in Heil, Jr. there exist a finite number of identified solutions by which processing could occur (a function could be performed by one of the ECUs of 204, or performed in the autonomy unit, or performed using a combination of the processors, (see NPL reference “Load Balancing in Multi ECU Configuration” p. 103 load balancing among ECUs can be used to enhance efficiency).

Regarding Claim 2, Heil, Jr. discloses the onboard automatic parking system according to claim 1, wherein the radio communication circuit sends the wireless instruction by generating a radiofrequency signal below 1 GHz (see Figure 1A and [0016], the OBGDO (of the on-board communications platform 104, (communication circuit)) may send instructions to a paired door controller 116 with a frequency range of 300 to 400 MHz).

Regarding Claim 4, Heil, Jr. discloses the onboard automatic parking system according to claim 1, comprising a data communication circuit that establishes a wireless communication with an electronic device (see Figure 2 and [0015], wireless network controller 114 for a wireless local area network (WLAN) as part of the communications platform 104, [0019], a mobile device 122 may connect to the WLAN).Application No.: Not Yet Assigned Docket No.: 17089/192001
Regarding Claim 5, Heil, Jr. discloses the onboard automatic parking system according to claim 4, wherein the circuit module receives, via said wireless communication, data confirming detection of a (see [0019], the mobile device may provide a start signal over the WLAN, which may be with a voice command, and [0020] based on this, autonomy unit 112 (the circuit module) executes functions. In other word, the autonomy unit 112 (circuit module) receives instructions from the remote starter system 102, which is data that confirms the user has provided a particular pre-defined speech action, detected by the electronic device).

Regarding Claim 6, Heil, Jr. discloses the onboard automatic parking system according to claim 1, wherein the electronic control module further commands the automatic parking unit to control the maneuver subsequent to actuation of an element of another human machine interface (see [0012-0013] the remote starter causes the starter motor to rotate the engine of the vehicle, as if the ignition switch had been set to on, and then performs the maneuver. In other words, the remote starter causes actuation of an engine starter, which is an element of the manual ignition switch system (a human machine interface), and subsequent to this [0020, 0021, 0028] the autonomy unit 112 (circuit module) commands the ECUs in the automatic parking unit to control the maneuver).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0056988A1 (Heil, Jr.) in view of Publication US2015/0084750A1 (Fitzgibbon), further in view of Published Application US2018/0154777A1 (Hall et al.). 
Regarding Claim 7, Heil, Jr. further discloses the control circuit controlling a vehicle motion control mechanism based on the sensor data (see [0028] the ECUs (of the automatic parking unit) may include discrete processors that control vehicle brakes, throttle, and transmission, based on instructions from autonomy unit 112, [0021, 0027] which is further based on obstructions, as detected by the sensors).

Heil, Jr. further discloses the sensors may include cameras or ranging sensors (see [0027]) and the vehicle may be autonomous (see [0012]).

Heil, Jr. does not explicitly recite the onboard automatic parking system according to claim 1. wherein the control circuit further processes data acquired by the sensor and controls a vehicle motion control mechanism based on the processed data.

In other words, Heil, Jr. does not explicitly recite that the ECUs of the “control circuit” may process data acquired by the sensor as opposed to the autonomy unit.

However, Hall et al. teaches a system in an autonomous vehicle (see Figure 1 and [0022] ADAS 24 may enable autonomous driving),
wherein the control circuit (see Figure 1, brake controller 140) further processes data acquired by the sensor and controls a vehicle motion control mechanism based on the processed data (see [0056] and Figures 1, 6, method 600 of Figure 6 (including receiving and processing sensor data and activating braking) may be performed by brake controller 140. In other words, Hall et al. teaches that even with a distinct autonomous controller, the individual braking control unit may be configured to process sensor data and perform control).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Heil, Jr. to further enable to control circuit to processes data acquired by the sensor for control, as is taught by Hall et al., with the motivation of increasing the robustness of the system and enhancing vehicle safety, for cases of both autonomous driving and to aid a driver (see Hall et al. [0002]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-10310499-B1 teaches subject matter including an autonomous vehicle operating an access system into a parking area (see e.g. 41:17 – 43:32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619